By the Court,
Cole, J.
This cause was tried by the court, a jury being waived. The court stated the facts found upon the evidence, and the conclusions of law. The appellants filed exceptions to the propositions of law stated by the court in its decision. But no bill of exceptions has been prepared, nor any case settled and signed embracing the finding of the court and the exceptions taken. Filing exceptions in the clerk’s office, or serving them upon the opposite attorney, is not sufficient to enable this court to review the exceptions and questions of law involved. The party desiring a review *158must prepare his bill of exceptions, or, what amounts substantially to the same thing, his case, incorporating therein the evidence or facts upon which the questions of law arise, and all exceptions taken to the ruling of the court during the trial. This bill of exceptions must be settled and signed by the judge who tried the cause. We have so frequently decided that we could not review alleged errors committed by the circuit court in the trial of causes, unless exceptions were taken, and those exceptions embraced in a proper case or bill of exceptions, with the evidence or facts upon which the questions of law arise, that we had supposed the practice in this respect was well understood. In the following cases decided at the last term we held that there must be a bill of exceptions, or case prepared and settled, according to law or the rules of court, containing the proper exceptions, with the evidence and rulings of the court, in order to enable us to review the errors alleged to have been committed: Ebenezer Heald vs. Andrew S. Wells, 7 Wis., 149; Elvira F. Smith vs. Patrick Lavin, 8 Wis., 265 ; John Thomas, Administrator, &c., vs. Henry W. Savage, 8 Wis., 160; Mary Weeks vs. School District, &c., 8 Wis., 166.
In many other cases reported and unreported we have had occasion to decide the same thing. See § 20, chap. 132, R. S., 1859; and the cases of Hunt vs. Bloomer, 3 Kern., 341; and Johnson vs. Whitlock, id., 345; where the practice in New York, under the corresponding section of the code of that state, is very accurately and intelligibly pointed out.
In the present attitqde of this case we must affirm the judgment of the court below.
The judgment of the circuit court is therefore affirmed.